Title: Enclosure: William Johnson to William Denny, 25 September 1757
From: Johnson, William
To: Denny, William

 

Sir.
Albany [N.Y.] 25th September 1757

Four Deputies from the Cherokee Indians who were sent by their Chief on a visit of Friendship to the Six Nations, with whom they have had a meeting at my House and by whom they are charged with a Message and invitation in conjunction with me to their Nation and others to the Southward in our Alliance, to hold a Congress at my House in order to renew and strengthen their mutual alliance and friendship—These Deputies are now setting off from hence for their own Country accompanied by some Indians of the Six Nations. They will pass thro’ your Province and City, and as their speedy delivering the Message they are charged with may be a point of considerable Moment to his Majesty’s Interest and Service. I beg leave to recommend it to you to do what lays in your power to forward their Journey, to prevent them and the Indians who accompany them from being delayed by any imprudant Quantity of Liquour being given them, as this may oversee the Advantages hoped for from their Journey. I am Sir, with the Greatest esteem, Your most humble Servant

Wm Johnson

